         Case 1:18-cv-07136-GWG Document 53 Filed 05/03/21 Page 1 of 2
                                        86'HSDUWPHQWRI-XVWLFH
[Type text]
                                                         United States Attorney
                                                         Southern District of New York
                                                         86 Chambers Street
                                                         New York, New York 10007


                                                          May 3, 2021

By ECF
                                                  0(025$1'80(1'256(0(17
The Honorable Gabriel W. Gorenstein
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

        Re:     Dooley v. United States, No. 18-cv-7136 (GWG)

Dear Judge Gorenstein:

       This Office represents the United States (the “Government”) in the above-captioned
Federal Tort Claims Act action brought by Plaintiff Kevin Dooley. I write respectfully pursuant to
Rules 1.B and 1.E of the Court’s Individual Practices to request that the Court reopen fact
discovery for the limited purpose of permitting the Government to serve a subpoena for medical
records on two of Plaintiff’s medical providers. Plaintiff, through his counsel, consents to this
request.

         As the Government was preparing its pretrial submissions, which are due on June 4, 2021,
it discovered from Plaintiff’s insurance claim file that Plaintiff had sought treatment from Lenox
Hill Hospital and North Shore LIJ Medical PC. Plaintiff had not previously disclosed, either in his
initial disclosures, his responses to the Government’s interrogatories (including an interrogatory
asking Plaintiff to identify all medical providers who treated him from May 18, 2012, to date), or
his deposition testimony that he had sought treatment from these providers. The Government
would like the opportunity to review records from these providers and to be able to include them
on its exhibit list if it believes they should be used at trial. Plaintiff is not prejudiced by this request
because the records sought are Plaintiff’s own medical records, which he can obtain from his
providers at any time.

        Accordingly, the Government respectfully requests that the Court reopen fact discovery for
the limited purpose of permitting the Government to serve subpoenas on Lenox Hill Hospital and
North Shore LIJ Medical PC. If the Court grants the Government’s request, the Government
anticipates that it will be able to obtain the records (and produce copies of them to Plaintiff) in
advance of the June 4 pretrial submission deadline. Thus, the Government has no reason to believe
that this request will affect any other deadlines in the matter.
       Case 1:18-cv-07136-GWG Document 53 Filed 05/03/21 Page 2 of 2

                                                                                       Page 2


      We thank the Court for its consideration.

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney for the
                                                     Southern District of New York

                                                  By: /s/ Danielle J. Levine
                                                     DANIELLE J. LEVINE
                                                     JENNIFER JUDE
                                                     Assistant United States Attorney
                                                     Telephone: 212-637-2689/2663
                                                     E-mail: danielle.levine@usdoj.gov
                                                                 jennifer.jude@usdoj.gov

cc:   Counsel of Record (via ECF)
                                           $SSOLFDWLRQJUDQWHG

                                           6R2UGHUHG



                                            0D\
